DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 17-20 in the reply filed on 7/26/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 depends from 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connolly (1,526,903).

Regarding claims 1 and 17, Connolly discloses a snow and ice melting device comprising:
A frame (10/19)
Said frame having an attachment portion (10) whereby said frame is attachable to a vehicle
Said frame having a bottom portion (bottom of box 19) and at least two vertically disposed wall portions (side walls of box 19) generally parallel to opposed edges of said bottom portion
Said frame having a top portion (top wall of box 19) extending between at least a portion of said at least two vertically disposed wall portions
A heat plate (20) mounted to a forward portion of said frame
A flame nozzle assembly (26) removably secured to the frame
At least one flame nozzle (32) disposed on said flame nozzle assembly and directed towards said heat plate whereby said heat plate is heated to a temperature sufficient to melt snow and ice
Wheels (16) mounted to a bottom portion of said frame
A handle secured to a rearward portion of said frame (page 2 lines 53-55)
A fuel source (18) whereby said at least one flame nozzle is supplied with a fuel for a flame
A regulator (29) for regulating said fuel from said fuel source to said flame nozzle

While Connolly discloses the invention as described above, but fails to disclose that the flame nozzle is secured to the top portion of the frame instead of the rear portion of the frame.  It would have been an obvious matter of design choice to attach the flame nozzle assembly to the top of the frame instead of the rear of the frame, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Connolly.  Further, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  See also, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).





Regarding claim 8, Connolly discloses a seat attached to the self propelled riding assembly whereby a user can be seated while in operation (column 1 lines 15-21).

Regarding claim 9, the plate is semicircular in shape (Figure 5).



Claims 2, 3, 5, 6 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connolly (1,526,903) as applied to claims 1 and 17 above and further in view of Marsh (4,918,844).

Regarding claim 2, Connolly discloses the invention as described above, but fails to disclose that the burners could also be directed downwardly.  Like Connolly, Marsh discloses a fuel source and burner device that supplies heat to melt snow/ice from either a handle propelled or self propelled vehicle with a seat.  Unlike Connolly, Marsh discloses that the burners can be directed downwardly to melt snow/ice on the surface.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to direct the burners both towards the plate to melt snow in front of the snow melting device and downwardly to melt any snow/ice still remaining on the ground surface as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).



Regarding claims 3, 5, 6 and 18-20, Connolly discloses the invention as described above, but fails to disclose that the burner fuel is propane.  Like Connolly, Marsh discloses a fuel source and burner device that supplies heat to melt snow/ice from either a handle propelled or self propelled vehicle with a seat.  Unlike Connolly, Marsh discloses the use of propane to supply fuel to the burners to melt the ice/snow.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize propane to supply fuel to the burners in Connolly as taught by Marsh as a simple substitution of one known element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).



Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connolly (1,526,903) as applied to claims 1 and 17 above and further in view of Lazarecky (4,033,055).

Regarding claim 4, Connolly discloses the invention as described above but fails to specifically disclose that the flame nozzle assembly is revocable for servicing via a handle member.  Like Connolly, Lazarecky discloses a snow melting apparatus with a flame assembly.  Unlike Connolly, Lazarecky discloses a “handle” (84) capable of being grasped to remove the flame assembly for replacement (column 3 line 50-column 4 line 24).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize an easily graspable member on the flame assembly in .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064.  The examiner can normally be reached on Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671